UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28083 NEXT GENERATION ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 88-0169543 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4270 John Marr Drive, Annandale, VA (Address of principal executive offices) (Zip Code) 703-372-1282 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer oNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock.As of April 16, 2013 there were 113,853,237 shares of common stock, $0.001 par value issued and outstanding. NEXT GENERATION ENERGY CORP. FORM 10-Q REPORT INDEX PART I. FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3.Quantitative and Qualitative Disclosures of Market Risk. 16 Item 4.Controls and Procedures. 16 PART II. 17 Item 1.Legal Proceedings. 17 Item 1A.Risk Factors. 17 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 3.Defaults Upon Senior Securities. 17 Item 4. Mine Safety Disclosures. 17 Item 5.Other Information. 17 Item 6.Exhibits. 17 SIGNATURES 18 -2- PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NEXT GENERATION ENERGY CORP. BALANCE SHEETS March 31, 2, 2012 (unaudited) (audited) March 31, December 31, ASSETS CURRENT ASSETS: Cash and equivalents $ $ Total current assets OIL AND GAS PROPERTIES (FULL COST METHOD): Mineral rights Evaluated Gross oil and gas properties Less – accumulated depletion - - Net oil and natural gas properties TOTAL ASSETS $ $ LIABILITIES AND DEFICIENCY IN STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Accrued interest payable Beneficial conversion feature Note Payable Convertible notes payable, net of debt discount Total current liabilities Long term debt, less current maturities: Due to related party Total long term liabilities Total liabilities See the accompanying notes to the unaudited financial statements -3- NEXT GENERATION ENERGY CORP. BALANCE SHEETS - continued March 31, 2, 2012 (continued) DEFICIENCY IN STOCKHOLDERS' EQUITY Common stock, par value $0.001 per share;999,000,000 shares authorized, 113,853,237 and 113,853,237 shares issued and outstanding Preferred stock Series A, $0.001 par value, 500,000 shares authorized, zero issued and outstanding - - Preferred stock Series B, $0.001 par value, 500,000 Shares authorized, zero issued and outstanding - - Stock subscription receivable - - Additional paid in capital Accumulated deficit Total stockholders' (deficit) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See the accompanying notes to the unaudited financial statements -4- NEXT GENERATION ENERGY CORP. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED March 31, 2 (UNAUDITED) Three months ended March 31, REVENUES: Royalty income $
